Exhibit 99.77B Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Lord Asset Management Trust In planning and performing our audit of the financial statements ofThomas White American Opportunities Fund and the Thomas White International Fund (two portfolios constituting the Lord Asset Management Trust, hereafter referred to as the “Funds”)as of and for the year ended October 31, 2009, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Funds' internal control over financial reporting, including control activities for safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting.
